Citation Nr: 1639412	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right rotator cuff tear with arthritis.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in August 2014.

In August 2013 the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing was prepared and added to the record.  

The issue of service connection for the right shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to active service.

2.  The most probative evidence is against a finding that the Veteran suffers from a current right wrist disability that is related to active service. 

3.  The most probative evidence is against a finding that the Veteran's current prostatitis is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2015).

3.  The criteria for establishing service connection for prostatitis have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Specifically, VA medical records were obtained.  The Veteran         also underwent VA examinations during which medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.              § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)     (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic disabilities such as arthritis and hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, such disease  shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran asserts that he developed hearing loss as a result of noise exposure during his active service.  Specifically, the Veteran reported undergoing artillery training without ear protection, and he was around airplanes while he was in jump school, which contributed to his hearing loss.  The Board notes the Veteran's military occupational specialty was that of a firefighter and that he also earned a parachutist badge.  Accordingly, the Veteran's description of his noise exposure is consistent with his circumstances of service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she   may nevertheless establish service connection for a current hearing disability        by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Service treatment records are negative for complaints of hearing loss or findings of a hearing loss disability.  The Veteran denied having any hearing loss at separation.  His audiogram in January 1972 revealed hearing within normal limits at 500 to 4000 Hertz, with puretone thresholds of 15 decibels.  His physical profile was    listed as normal and he was found qualified for separation.   

Following service, the first evidence of a hearing loss disability was the July 2010 VA examination, where hearing loss meeting the criteria of 38 C.F.R. § 3.385 was found.  

As a hearing loss disability was not shown in service or for many years thereafter, competent evidence linking his current hearing loss disability to service is needed    to support the claim.  

On this question, however, the most probative evidence is against the claim.  On     a July 2010 VA examination, the VA examiner opined that the Veteran's current bilateral hearing loss disability was not caused by or a result of in-service noise exposure.  The examiner noted that the Veteran's hearing was within normal limits bilaterally at the time of military separation.  

In a November 2014 addendum opinion, another VA audiologist provided an extremely detailed opinion indicating that the evidence does not support that the Veteran's hearing loss was related to service.  In addressing whether the Veteran's current hearing loss was a delayed reaction to noise exposure the examiner discussed the Veteran's service treatment records and provided an in-depth discussion of the study by the Institute of Medicine (IOM) concerning noise-induced hearing loss.  The examiner noted that the study found there was not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop much later in one's lifetime, long after cessation of that noise exposure.  He further stated that the IOM study indicated that based  on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The examiner also addressed the articles submitted by the Veteran and explained that the authors misquoted the IOM report, that review of those studies shows the authors were talking about neural changes and not threshold sensitivity, and that the authors clearly showed that sensitivity recovered and there was no evidence that these thresholds decline later.  He stated that if hearing thresholds are normal or there is  no evidence of permanent threshold changes during military service, there is no direct evidence of a link between the current hearing loss and in-service events.    He further stated that while the authors noted that normal threshold sensitivity does not identify neural degeneration in noise-exposed ears, threshold sensitivity still remains the gold standard for quantifying noise injuries in humans.     

This opinion was provided following review of the claims file to include examination results, and provided a detailed rationale for the conclusion including discussion       of medical treatises and the articles submitted by the Veteran.  Accordingly, the opinion is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical of record linking the Veteran's hearing loss to service.  Although the Veteran submitted medical articles to support his claim, the VA examiner explained the deficiencies with respect to the support those articles lend to the claim.  Moreover, those articles are not specific to the facts of the Veteran's case.  Thus, they are of little, if any, probative value.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").

While the Veteran believes that his current hearing loss disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not         to provide medical diagnosis).  In this regard, the diagnosis, etiology, and extent    of hearing loss are matters not capable of lay observation, and require medical expertise and testing to determine.  Thus, the Veteran's own opinion regarding the onset or etiology of his current bilateral hearing loss disability is not competent medical evidence.  The Board finds the service treatment records and opinion of   the November 2014 examiner of record to be significantly more probative than the Veteran's lay assertions.

In sum, the most probative evidence indicates the Veteran did not have a hearing loss disability in service or for many years thereafter, and that the current hearing loss disability is not related to service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the appeal is denied.

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not for application and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Right Wrist Disability

The Veteran that his right wrist injury in service did not heal properly and has resulted in a current right wrist disability. 

Service treatment records reveal that the Veteran was seen on April 20, 1969 after falling on his right wrist.  Initial x-ray films were unsatisfactory and repeat x-ray on April 21, 1969 were noted to be negative in the Cast Room entry of that date and on the x-ray report of that date.  An April 22, 1969 entry from the Cast Room stated there was a nondisplaced fracture of the right radius and stated "cast check ok."  A May 15, 1969 entry from the Cast Room stated that a fracture was not seen today and that examination of the wrist was ok but still had some pain over the area.  The x-ray report from that same day was likewise read as negative.  There were no further complaints or treatment for his right wrist during service.  Separation examination in January 1972 revealed normal upper extremities and the Veteran certified he had no physical defects.  

Although the Veteran has testified that his right wrist is painful and weak, there      is no medical evidence showing treatment for a right wrist disability following service.  

The Veteran was afforded two VA examinations of his wrist.  On the October 2008 examination the Veteran was noted to have some decreased range of motion and grip strength was reported as 4/5.  However, x-ray at that time revealed no evidence of fracture or any other abnormality and was noted to be normal.  The examiner diagnosed a resolved right wrist fracture, but seemed to question whether any current right wrist disability was present.  The examiner noted he could not address the question of nexus without resorting to speculation due to the length of time between the injury and current date with post-service medical treatment records silent for the condition.

Another examination was conducted in October 2014.  At the time the Veteran had a decreased range of motion in the right wrist that the VA examiner stated was due to a trigger finger in the right hand.  The right wrist x-ray at that time was again normal.  The VA examiner opined that there was insufficient evidence to warrant a current diagnosis of a right wrist condition, and for that reason no medical opinion could be rendered as no condition was diagnosed.  

This opinion was provided following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached.  Accordingly, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There are no medical opinions of record linking a diagnosed wrist    disability to service. 

The Veteran has testified that he has weakness and a loss of motion in the wrist,   and that he has had physical therapy and a wrist brace in the past.  However, the Veteran did not respond to the VCAA notice letter asking him to identify treatment providers, and the post-service treatment records in the claims file do not mention a right wrist disability.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, there is no documented evidence in the record of treatment for a right wrist disability subsequent to service.  

The Board notes the Veteran believes he has a current right wrist disability due to  his injury in service and has also submitted several buddy statements attesting to his experiencing pain in various areas of his body, including his arm, due to injuries in service.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the diagnosis of a current wrist disability or the etiology of such.  See Jandreau, 492 F.3d at1376-77.  The Board finds the opinions of the VA examiners that the in-service injury resolved and that there is     no current right wrist disability associated with the injury to be significantly more probative than the lay assertions.

In sum, the Board finds that the preponderance of the competent and probative evidence is against the claim for service connection for a right wrist disability, and the appeal is denied.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Prostatitis

The Veteran claims that he suffers from chronic prostatitis that began during service. 

Service treatment records reflect that in December 1970 the Veteran sought treatment and was diagnosed with acute prostatitis.  He was given medication but there was no further treatment or recurrent episodes of prostatitis during service.   On separation examination his genitourinary system was noted to be normal, and the Veteran certified he had no physical defects.  

Following service, the record reveals the Veteran was seen for prostatitis in 2005 and 2007, and these were treated with medication.  In June 2010 the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed    with prostatitis.  The VA examiner opined that this disability was not caused by or related to service because there was a lack of chronicity and continuity of care for 34 years for prostatitis.  The VA examiner further opined that the Veteran's in-service prostatitis resolved completely and that there were no residuals, as evidenced by      the normal separation examination.  

In October 2014, pursuant to the Board's August 2014 remand, a VA examiner reviewed the Veteran's claims file and opined that it was less likely than not that  the new diagnosis of prostatitis between 2004 and 2008 was a continuation of the prostatitis in service, nor was it related to service, given that there was only one incident of prostatitis during service and that the separation examination was normal.  The VA examiner noted the gap between an incident of prostatitis in    1983 and his treatment at VA in 2004, and also noted that there were multiple risk factors in the development of prostatitis such as age, history of an enlarged prostate gland, history of prostatitis, and history of urinary tract infections, and that it was not possible to determine the percentage each risk factor played in the overall condition of prostatitis.  

The VA examiners' opinions, when viewed together, are entitled to great probative weight, as both are based on a review of the Veteran's claims file and the June 2010 VA opinion was also based on a physical examination of the Veteran.  There is no medical opinion to the contrary.  

To the extent the Veteran alleges continued symptoms of prostatitis since service, such assertion is not supported by the medical evidence of record.  In this regard, when seen for genitourinary complaints in November 2004, he denied a history of prostatitis treatment.  Although he actually did have treatment for prostatitis 30+ years prior in service, the lack of recollection of such treatment when asked in 2004 suggests that the Veteran had not, in fact, been experiencing repeated episodes of prostatitis since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Accordingly, the Board finds the Veteran's assertions of experiencing symptoms of prostatitis since service are not persuasive.
 
While the Veteran believes his current prostatitis is related to service, as a lay person he is not competent to render an opinion on such, as the matter requires medical training and expertise to determine.  See Jandreau, supra.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current prostatitis is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced     since his tour in the Persian Gulf, he is not competent to testify to the fact that   what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical evidence of record 
to be significantly more probative than the lay assertions.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a prostatitis and the appeal is denied.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for prostatitis is denied.  


REMAND

Concerning the right shoulder claim, the Board notes the Veteran alleged in his substantive appeal that his right shoulder disability is secondary to his cervical spine disability.  As the cervical spine disability is now service connected, adjudication of his right shoulder claim on a secondary basis is warranted.  On remand, the Veteran should be provided VCAA notice as to what is needed to substantiate a claim for service connection for the right shoulder on a secondary basis.

In addition, an addendum medical opinion should be sought addressing whether the right shoulder disability is related to his cervical spine disability on a secondary basis.

Accordingly, this issue is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter concerning how to substantiate a claim for service connection for his right shoulder disability on a secondary basis.

2.  After the above has been completed to the extent possible, return the claims file the examiner who conducted the 2014 shoulder examination, if available to obtain an addendum opinion.  If that examiner is not available, the opinion should be requested from another physician.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right shoulder disability has been caused by his service-connected cervical spine disability (degenerative disc disease with residuals of compression fracture C4)?  Please explain why or why not.

b. If not caused by the cervical spine disability, is it     at least as likely as not that the cervical spine disability has permanently worsened the right shoulder disability beyond normal progression (versus temporary exacerbation of symptoms)?  If  so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of right shoulder disability that is due to the cervical spine disability.  The examiner should provide the rationale for the conclusions reached.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


